Citation Nr: 0424192	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  99-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran served on active duty from May 1974 to May 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claims 
of entitlement to service connection for scoliosis with 
intermittent radiculitis.  The veteran appealed, and in June 
2000 and June 2003, the Board remanded the claim for 
additional development.  

The Board has determined that the issue is most accurately 
characterized as stated on the cover page of this decision.


FINDING OF FACT

The veteran does not have a low back disability as a result 
of her service.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated by 
service; nor may arthritis of the low back be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The appellant asserts that service connection is warranted 
for a low back disability. She essentially argues that the 
claimed condition is shown to have been chronic during 
service.  She argues that her treatment for low back symptoms 
show that she has this condition as a result of her service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2003); see also 38 C.F.R. § 4.9 (2003); 
Beno v. Principi, 3 Vet. App. 439 (1992).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90; 56 Fed.Reg. 45711 (1990).  

Kyphosis is an abnormal backward curvature of the spine.  
Godfrey v. Brown, 7 Vet. App. 398, 403 (1995).  

Kyphoscoliosis is kyphosis combined with scoliosis.  Brock v. 
Brown, 6 Vet. App. 343, 344(1994).  

Scoliosis is "a lateral curvature of the spine."  Guetti v. 
Derwinski, 3 Vet. App. 94, 95 (1992).  

The veteran's service medical records show that she was 
treated for a backache beginning in July 1975.  Reports, 
dated in December 1975, contain a provisional diagnosis of 
lumbar scoliosis, as well as notations of scoliosis and 
spondylolisthesis, and pelvic pain due to scoliosis.  One of 
these reports notes that X-rays demonstrated thoracolumbar 
scoliosis involving the lowest thoracic vertebral body 
extending to L5 approximately 12 degrees with rotation and 
curvature to the left.  An April 1976 bones scan report noted 
increased uptake at the L2-3 and L3-4 interspaces, as well as 
slight scoliosis.  The impression noted that the minimal 
irregularity that was seen about the interspaces was thought 
to be mostly compatible with arthritic changes.  Reports, 
dated in January 1977, note a history of chronic back pain, 
slight scoliosis and arthritic changes, as well as "mild" 
lumbar scoliosis.  Other assessments included chronic low 
back strain.  A number of reports note "flank pain" with 
associated genitourinary symptoms, and notations that the 
flank pain may be musculoskeletal in origin, or secondary to 
kyphoscoliosis.  Reports, dated in May 1978, note a three-
year history of back pain and contain an assessment of 
"thoracolumbar scoliosis with mild chronic mechanical back 
pain."  A separation examination report, dated in May 1978, 
shows that her spine was clinically evaluated as normal.  In 
an accompanying "report of medical history" she reported a 
history of recurrent back pain, and (otherwise unspecified) 
"arthritis, rheumatism, or bursitis."  

As for the relevant post-service medical evidence, it 
consists of VA outpatient treatment and examination reports, 
and non-VA treatment reports, dated between 1998 and 2002.  

A VA examination report, dated in October 1998, shows 
complaints of back pain after sitting, and neurological 
symptoms in the left lower extremity.  The report notes that 
the veteran stood with a slight increase in the thoracic 
kyphus and a marked increase in the lumbar lordotic curve.  
There was a scoliotic curve, and the lumbar segment had 
concavity to the right side.  X-rays revealed a scoliotic 
curve, concavity to the right, apex at L3 and 2, with 
rotation of L1, L2 and L3, and an increase in the lumbar 
lordotic curve.  The report contains impressions of 
scoliosis, structural, intermittent lumbar radiulitis, left, 
secondary to early degenerative discopathy, posterior 
annulus, L5-S1.  

A statement from Roxanne Marshall, M.D., dated in May 1999, 
shows that Dr. Marshall states that she treated the veteran 
for numbness and tingling extending down the left leg, and 
that the veteran has kyphosis of the thoracic spine and 
scoliosis of the thoracic and lumbar spine.  A July 2000 
statement from Dr. Marshall states that the veteran's left 
leg is shorter than her right leg, and that she has severe 
kyphoscoliosis of the dorsal spine.  

Reports from Clarksville Chiropractic Clinic, dated in 2000, 
show treatment for back pain, lumbago and sciatica, and 
contain notations of scoliosis, mild, apexed at L2, and a 
narrowed disc space at L5-S1, and subluxation of L2 and L5.  

Reports from the Johnson Regional Medical Center, dated in 
August 2000, show treatment for low back pain.  The diagnosis 
was lumbar radiculitis secondary to scoliosis.  

Reports from W. Bruce Brown, M.D., dated in August and 
September of 2000, show treatment for scoliosis of the back 
and left leg pain.  On examination, her pelvis was uneven on 
standing with the left side about one inch shorter than the 
right.  There was a "relatively minimal" lumbar curve to 
the right.  The impression was mild scoliosis with limb 
length inequality and leg pain.  An accompanying magnetic 
resonance imaging (MRI) study from the Saint Mary's Regional 
Medical Center contains an impression of bulging discs at L4-
5.  

A September 2000 report from Glenn E. Marshall, M.D., notes 
that the veteran's left lower extremity is one inch shorter 
than the right, and that dropping of the hip while walking 
put asymmetrical pressure on her two lower vertebrae, mostly 
at L5-S1 and L4-L5.  Dr. Marshall essentially stated that 
orthotic shoes should improve her symptoms significantly by 
allowing her to maintain proper positioning of the hips with 
ambulation.  

A VA spine examination report, dated in July 2001, contains 
impressions of scoliosis, structural or developmental, 
degenerative discopathy, L5-S1, and intermittent lumbar 
radiculitis, left, secondary to the first two diagnoses.  
Accompanying X-ray report notes spurring, narrowed joint 
space and marginal sclerosis at L4-5 and L5-S1.  The 
impression was arthritic changes at the facet joints.  After 
noting that the veteran's record did not show a definite 
continuity of back difficulty and necessary treatments, and 
that the veteran was productive until 1995, after which time 
she was seen for symptoms, he concluded, "The connection 
between the patient's period of service and her diagnosed low 
back difficulty or disability becomes speculative, although 
the record shows clearly that she had symptoms and treatment 
for a low back condition while in the military service."  

VA outpatient treatment and examination reports, dated in 
2002, include a January 2002 report noting complaints of 
radicular pain due to disc bulging in the lumbosacral spine.  
There were also complaints of numbness in the lateral aspect 
of the right leg and burning in the calf and anterior thigh.  
The relevant assessment was radicular pain with mild disc 
bulge at L4-L5.  

A May 2002 note from Dr. [Roxanne] Marshall, states that she 
is treating the veteran for numbness and tingling in the 
right leg, scoliosis and DJD (degenerative joint disease) of 
the lumbosacral spine.  

A May 2002 VA MRI report contains an impression of minimal 
degenerative disc disease with diffuse minimal posterior disc 
bulging at L4-5, minimal bilateral degenerative facet 
hypertrophy at L4-5, with no focal disc herniation or 
significant neural foraminal narrowing, or spinal canal 
stenosis, present.

The Board finds that the claim must be denied.  The veteran's 
service medical records show a great deal of treatment for 
"flank" and low back pain, with a number of findings of 
scoliosis.  However, review of the July 2001 VA spine 
examination report shows that the examiner determined that 
the veteran's scoliosis was developmental.  Accordingly, 
service connection is not warranted for scoliosis.  See 
38 C.F.R. §§ 3.303(c), 4.9.  The Board has also considered 
whether service connection may be available for a low back 
disease or injury that was superimposed on her congenital low 
back disorder, or which was otherwise incurred during 
service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  
However, there is no competent evidence of this.  In this 
regard, although there was an inservice notation of some bone 
scan findings "mostly compatible with arthritis changes" at 
L2-3 and L3-4, arthritis was not diagnosed.  Moreover, 
arthritis at these areas is not currently shown.  See e.g., 
July 2001 VA X-ray report.  In addition, there is no 
competent evidence showing that arthritis of the low back was 
manifest to a compensable degree within one year of 
separation from service.  Service connection for arthritis as 
a presumptive basis is therefore not warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  In addition, the Board points out 
that the only other current, non-congenital low back disorder 
shown is degenerative disc disease.  However, the first 
evidence of this dated no earlier than 1998.  This is 
approximately 20 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, there is no competent 
evidence of a nexus between a low back disability and the 
veteran's service.  In this regard, the July 2001 VA examiner 
essentially noted that the veteran's scoliosis was 
developmental, and that she did not have a definite 
continuity of back difficulty and necessary treatments until 
1995.  He concluded that despite her symptoms and treatment 
for a low back condition while in service, any connection 
between the veteran's service and her diagnosed low back 
difficulty was no more than speculative.  The Board finds 
that this opinion, when read in context, and when considered 
with the other evidence of record, shows that the 
preponderance of the evidence is against the claim that the 
veteran has a low back disability that is related to her 
service.  The claim is therefore denied.

The Board has considered the appellant's written testimony 
submitted in support of her claim.  Her statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed condition and her service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 1998 decision, the Statement of 
the Case (SOC), and three Supplemental Statements of the Case 
(SSOC's), that the evidence did not show that the criteria 
for service connection for the claimed condition had been 
met.  The February 2004 SSOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in letters dated in March 
and August of 2003, the RO notified the appellant of the 
information and evidence the RO would obtain and the 
information and evidence the appellant was responsible to 
provide.  The Board concludes that the discussions in the 
March and August of 2003 letters, the RO's decision, the SOC 
and the SSOC's adequately informed the appellant of the 
information and evidence needed to substantiate her claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Regarding the content of the March and August of 2003 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the March and August of 2003 letters, the 
appellant was notified that, provided certain criteria were 
met, VA would make reasonable efforts to help her get 
evidence necessary to support her claims, including evidence 
from specified sources.  The March 2003 letter notified her 
that it was still ultimately her responsibility to provide 
evidence to support her claim.  In the March and August of 
2003 letters, she was notified that she could help her claim 
by providing VA with copies of any medical reports that she 
had in her possession, and she was requested to identify all 
sources of relevant records.  The March 2003 letter requested 
her to, "tell us about any additional information or 
evidence that you want us to try to get for you."  She was 
provided with the appropriate forms (VA Forms 21-4138 and 21-
4142(3)) with the August 2003 letter.  In a letter, received 
in September 2003, the veteran stated that she would submit 
additional evidence of recent treatment.  However, it does 
not appear that any additional evidence was ever submitted.  

The contents of the March and August of 2003 letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120.  In this regard, the Board notes that 
an opinion by the General Counsel's Office held that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004); see also VAOPGCPREC 7-2004 (June 24, 
2004).  Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the March and August of 2003 
letters were sent to the appellant after the RO's decision 
that is the basis for this appeal.  As noted in Pelegrini II, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided by the time the 
VCAA was enacted.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.

In this case, as previously discussed, all available, 
identified evidence has been obtained.  In addition, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the March and August of 2003 letters provided to the 
appellant were not given prior to the first AOJ adjudication 
of the claim, they were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the letters were sent, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant in February 2004.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining her 
available service, VA and non-VA medical records.  The 
veteran has been afforded a VA examination, and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for a low back disability is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



